                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PHILLIP SENEGAL,                                   Case No. 18-cv-03864-EMC
                                   8                    Petitioner,
                                                                                            ORDER OF DISMISSAL
                                   9             v.
                                                                                            Docket No. 9
                                  10     RON DAVIS,
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Phillip Senegal, currently incarcerated at San Quentin State Prison, filed a pro se petition

                                  14   for writ of habeas corpus pursuant to 28 U.S.C. § 2254 to challenge his 1990 conviction from

                                  15   Alameda County Superior Court for murder and attempted murder. Respondent has moved to

                                  16   dismiss the petition as a second or successive petition filed without permission. Mr. Senegal has

                                  17   not opposed the motion to dismiss, and the deadline by which to do so has long passed.

                                  18          The present petition is not Mr. Senegal’s first federal habeas petition challenging his 1990

                                  19   conviction. His first federal habeas petition challenging that conviction was denied on the merits

                                  20   on March 8, 1995 in Senegal v. White, N. D. Cal. Case No. C-93-1269 CAL. The United States

                                  21   Court of Appeals for the Ninth Circuit affirmed the district court’s decision denying the petition

                                  22   on June 25, 1996 in Senegal v. White, Ninth Cir. Case No. 95-15925.

                                  23          A second or successive petition may not be filed in this court unless the petitioner first

                                  24   obtains from the United States Court of Appeals for the Ninth Circuit an order authorizing this

                                  25   court to consider the petition. 28 U.S.C. § 2244(b)(3)(A).

                                  26          Respondent’s motion to dismiss due to Mr. Senegal’s failure to comply with Section

                                  27   2244(b)(3)(A) is GRANTED. Docket No. 9. Mr. Senegal has not yet obtained an order from the

                                  28   Ninth Circuit permitting the filing of a second or successive petition. This court will not entertain
                                   1   a new petition from Mr. Senegal until he first obtains permission from the Ninth Circuit to file

                                   2   such a petition. This action is DISMISSED without prejudice to Mr. Senegal filing a petition in

                                   3   this Court after he obtains the necessary order from the Ninth Circuit.

                                   4          If Mr. Senegal wants to attempt to obtain the necessary order from the Ninth Circuit, he

                                   5   should file an “Application For Leave To File Second Or Successive Petition” in the Ninth Circuit

                                   6   (at 95 Seventh Street, San Francisco, CA 94103). A copy of the form application is enclosed with

                                   7   this order for his convenience.

                                   8          The Clerk shall close the file.

                                   9

                                  10          IT IS SO ORDERED.

                                  11

                                  12   Dated: December 4, 2018
Northern District of California
 United States District Court




                                  13

                                  14                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
